     Case: 3:18-cv-00199-NBB-JMV Doc #: 29 Filed: 06/04/20 1 of 1 PageID #: 488




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


CASSANDRA HAYMAN                                                                     PLAINTIFF

                                                                  NO. 3:18CV00199-NBB-JMV

NANCY BERRYHILL
Commissioner of Social Security                                                    DEFENDANT



               ORDER ADOPTING REPORT AND RECOMMENDATIONS

       Upon consideration of the record of this case, the Court finds that the Report and

Recommendations (“R&R”) of the United States Magistrate Judge dated May 11, 2020, was on

that date filed; the parties were duly notified; more than fourteen days have elapsed since notice

of said R&R; and no objection thereto has been filed by any party. The Court is of the opinion

that the R&R should be approved and adopted as the opinion of the Court.


       It is, therefore, ORDERED:


       1. That the R&R of the United States Magistrate Judge dated May 11, 2020, is, hereby,

approved and adopted as the opinion of the Court.
       2. That Plaintiff’s motion [25] for an award of attorney fees is GRANTED, and Plaintiff

is, hereby, awarded $3,405.11 in attorney fees.

       3. That Plaintiff’s counsel is not required to refund the prior EAJA fee award to Plaintiff.


        This, the 4th day of June, 2020.
                                                     /s/ Neal Biggers
                                                     NEAL B. BIGGERS, JR.
                                                     UNITED STATES DISTRICT JUDGE
